         Case 3:17-cv-05806-RJB Document 429 Filed 12/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                        UNITED STATES COURTHOUSE AT UNION STATION
                              1717 Pacific Avenue, Room 4427
                              Tacoma, Washington 98402-3224


ROBERT J. BRYAN                                                                  Telephone:
United States District Judge                                                 (253) 882-3870
                                       December 4, 2020




TO:      All Counsel in:       C17-5806RJB, State of Washington v The GEO Group, Inc.
                               C17-5769RJB, Nwauzor et al v The GEO Group, Inc.

FROM: Judge Robert J. Bryan

Dear Counsel:

      The pandemic continues to rage around us, and it appears that we will not be able
to conduction “normal” jury trials for many months. There is one possibility –

       Judges Zilly and Pechman have conducted all-virtual civil jury trials on the Zoom
platform, and they report positive results. I am attaching a report on Judge Zilly’s trial from
The American Lawyer, and an interview with Judge Pechman.

       I have been doubtful that your cases would fit an all -Zoom platform due to the
number of witnesses and exhibits, but maybe it would work. It would require cooperation
from all parties. I think it is an open question as to whether a stipulation is required.

        I have conducted hearings, and one non-jury trial, all on Zoom, and they all went
well.

      Judge Zilly’s case is Dallo v. Holland America NV, LLC, Cause Number 2:19-cv-
00865 TSZ, and Judge Pechman’s cases are Goldstein v FedEx Freight, Inc., Cause
Number 2:18-cv-011 64MJP and Hopkins v Integon General Insurance Corp., 218-cv-
01723 MJP. I am sure counsel in those cases and the judges’ staff, can and will answer
any questions you may have.

      Also available are materials prepared by the Court’s committee on remote
proceedings, at https://www.wawd.uscourts.gov/attorneys/remotehearings.

       If you all want to consider a Zoom trial, it will require additional preparation,
discussion, and agreements, but I think we could go to trial soon after the new year. The
alternative is to wait out the pandemic.
          Case 3:17-cv-05806-RJB Document 429 Filed 12/04/20 Page 2 of 2




     Let me know what you think about a Zoom trial by joint report on or before
December 18, 2020.


                                 Sincerely,


                                 A
                                 ROBERT J. BRYAN
                                 United States District Judge


RJB/jvl

2 Attachments

cc:   Court file
